 



Exhibit 10.49
EXECUTION COPY
UNSECURED SUBORDINATED LOAN AGREEMENT
by and between
MIDWAY GAMES INC.,
as Borrower,
and
NATIONAL AMUSEMENTS, INC.,
as the Lender
Dated as of February 29, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  I.   DEFINITIONS AND CONSTRUCTION     1  
 
  1.1.   Definitions     1  
 
  1.2.   Accounting Terms     19  
 
  1.3.   Code     19  
 
  1.4.   Construction     19  
 
  1.5.   Schedules and Exhibits     19  
 
                II.   LOAN AND TERMS OF PAYMENT     19  
 
  2.1.   Revolver Advances     19  
 
  2.2.   Intentionally Omitted     20  
 
  2.3.   Borrowing Procedures     20  
 
  2.4.   Payments     21  
 
  2.5.   Intentionally Omitted     22  
 
  2.6.   Interest Rates: Rates, Payments, and Calculations     22  
 
  2.7.   Subordination     24  
 
  2.8.   Crediting Payments     25  
 
  2.9.   Designated Accounts     25  
 
  2.10.   Maintenance of Loan Account; Statements of Obligations     25  
 
  2.11.   Fees     26  
 
  2.12.   Intentionally Omitted     26  
 
  2.13.   LIBOR Option     26  
 
  2.14.   Intentionally Omitted     28  
 
  2.15.   Intentionally Omitted     28  
 
  2.16.   Servicing     28  
 
                III.   CONDITIONS; TERM OF AGREEMENT     28  
 
  3.1.   Conditions Precedent to the Extension of Credit on the Closing Date    
28  
 
  3.2.   Conditions Subsequent to the Initial Extension of Credit     30  
 
  3.3.   Conditions Precedent to all Extensions of Credit     30  
 
  3.4.   Term     30  
 
  3.5.   Effect of Termination     30  
 
  3.6.   Early Termination by Borrower     31  
 
                IV.   INTENTIONALLY OMITTED     31  
 
                V.   REPRESENTATIONS AND WARRANTIES     31  
 
  5.1.   No Encumbrances     31  
 
  5.2.   Intentionally Omitted     31  
 
  5.3.   Intentionally Omitted     31  
 
  5.4.   Intentionally Omitted     31  
 
  5.5.   Intentionally Omitted     31  
 
  5.6.   Intentionally Omitted     31  
 
  5.7.   Intentionally Omitted     31  

 



--------------------------------------------------------------------------------



 



                 
 
  5.8.   Due Organization and Qualification; Subsidiaries     31  
 
  5.9.   Due Authorization; No Conflict     32  
 
  5.10.   Litigation     33  
 
  5.11.   No Material Adverse Change     33  
 
  5.12.   Fraudulent Transfer     33  
 
  5.13.   Employee Benefits     34  
 
  5.14.   Environmental Condition     34  
 
  5.15.   Brokerage Fees     34  
 
  5.16.   Intellectual Property     34  
 
  5.17.   Leases     34  
 
  5.18.   Intentionally Omitted     35  
 
  5.19.   Complete Disclosure     35  
 
  5.20.   Indebtedness     35  
 
                VI.   AFFIRMATIVE COVENANTS     35  
 
  6.1.   Accounting System     35  
 
  6.2.   Company Reporting     35  
 
  6.3.   Financial Statements, Reports, Certificates     36  
 
  6.4.   Intentionally Omitted     38  
 
  6.5.   Returns     38  
 
  6.6.   Maintenance of Properties     38  
 
  6.7.   Taxes     38  
 
  6.8.   Insurance     38  
 
  6.9.   Intentionally Omitted     39  
 
  6.10.   Compliance with Laws     39  
 
  6.11.   Leases     39  
 
  6.12.   Existence     39  
 
  6.13.   Environmental     39  
 
  6.14.   Disclosure Updates     40  
 
  6.15.   Intentionally Omitted     40  
 
  6.16.   Intentionally Omitted     40  
 
  6.17.   Registration of Intellectual Property     40  
 
  6.18.   Mortal Kombat Intellectual Property     40  
 
  6.19.   Excess Cash     40  
 
                VII.   NEGATIVE COVENANTS     41  
 
  7.1.   Indebtedness     41  
 
  7.2.   Liens     43  
 
  7.3.   Restrictions on Fundamental Changes     43  
 
  7.4.   Disposal of Assets     44  
 
  7.5.   Change Name     44  
 
  7.6.   Nature of Business     44  
 
  7.7.   Prepayments and Amendments     44  
 
  7.8.   Change of Control     44  
 
  7.9.   Consignments     45  
 
  7.10.   Distributions     45  

 



--------------------------------------------------------------------------------



 



                 
 
  7.11.   Accounting Methods     45  
 
  7.12.   Investments     45  
 
  7.13.   Transactions with Affiliates     45  
 
  7.14.   Suspension     46  
 
  7.15.   Compensation     46  
 
  7.16.   Use of Proceeds     46  
 
  7.17.   Intentionally Omitted     46  
 
  7.18.   Financial Covenant     46  
 
  7.19.   Subsidiaries     46  
 
  7.20.   Copyrights     46  
 
                VIII.   EVENTS OF DEFAULT     47  
 
                IX.   THE LENDER’S RIGHTS AND REMEDIES     49  
 
  9.1.   Rights and Remedies     49  
 
  9.2.   Remedies Cumulative     49  
 
                X.   TAXES AND EXPENSES     49  
 
                XI.   WAIVERS; INDEMNIFICATION     50  
 
  11.1.   Demand; Protest; etc     50  
 
  11.2.   Intentionally omitted     50  
 
  11.3.   Indemnification     50  
 
                XII.   NOTICES     51  
 
                XIII.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     52  
 
                XIV.   ASSIGNMENTS; SUCCESSORS     53  
 
  14.1.   Assignments     53  
 
  14.2.   Successors     54  
 
                XV.   AMENDMENTS; WAIVERS     54  
 
  15.1.   Amendments and Waivers     55  
 
  15.2.   Intentionally Omitted     55  
 
  15.3.   No Waivers; Cumulative Remedies     55  
 
                XVI.   Intentionally Omitted     55  
 
                XVII.   GENERAL PROVISIONS     55  
 
  17.1.   Effectiveness     55  
 
  17.2.   Section Headings     55  
 
  17.3.   Interpretation     55  
 
  17.4.   Severability of Provisions     55  
 
  17.5.   Amendments in Writing     56  
 
  17.6.   Counterparts; Telefacsimile Execution     56  
 
  17.7.   Revival and Reinstatement of Obligations     56  
 
  17.8.   Confidentiality     56  

 



--------------------------------------------------------------------------------



 



                 
 
  17.9.   Integration     57  
 
  17.10.   Intentionally omitted     57  

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Notice
Exhibit L-1
  Form of LIBOR Notice
 
   
Schedule A-1
  Lender’s Accounts
Schedule D-1
  Designated Accounts
Schedule I-1
  Investment Accounts
Schedule P-1
  Permitted Liens
Schedule P-2
  Permitted Sales of Patents
Schedule 5.8(b)
  Capitalization of Companies
Schedule 5.8(c)
  Capitalization of Borrower’s Subsidiaries
Schedule 5.8(d)
  Subscriptions, Options, Warrants or Calls
Schedule 5.14
  Environmental Matters
Schedule 5.16
  Intellectual Property
Schedule 5.20
  Permitted Indebtedness
Schedule 7.13
  Transactions with Affiliates

 



--------------------------------------------------------------------------------



 



UNSECURED SUBORDINATED LOAN AGREEMENT
          THIS UNSECURED SUBORDINATED LOAN AGREEMENT (this “Agreement”), is
entered into as of February 29, 2008, by and between, on the one hand, NATIONAL
AMUSEMENTS, INC., a Maryland corporation, as Lender (the “Lender”), and, on the
other hand, MIDWAY GAMES INC., a Delaware corporation (“Borrower”).
RECITALS:
          WHEREAS, Borrower has requested the Lender to make available a
revolving line of credit for loans, in an amount not to exceed $20,000,000 in
the aggregate, which revolving line of credit will be used to provide funds for
general business purposes of Borrower and certain of its Subsidiaries;
          WHEREAS, Midway Home Entertainment Inc. (“Midway”) and Midway
Amusement Games, LLC (“MAG”) are wholly owned subsidiaries of the Borrower; and
          WHEREAS, concurrent with this Agreement, (i) Borrower will enter into
an unsecured loan facility with the Lender providing for an unsecured revolving
line of credit in an amount not to exceed $40,000,000 and (ii) Midway and MAG
will enter into a senior secured loan facility with the Lender providing for a
combination of secured term and revolving loans in an aggregate amount not to
exceed $30,000,000;
          NOW THEREFORE, the parties agree as follows:
I. DEFINITIONS AND CONSTRUCTION.
     1.1. Definitions.
          As used in this Agreement, the following terms shall have the
following definitions:
          “Advances” has the meaning set forth in Section 2.1(a).
          “Affiliate” means, as applied to any Person, any other Person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise.
          “Agreement” has the meaning set forth in the preamble to this
Agreement.
          “Applicable Margin” means with respect to Advances that are LIBOR Rate
Loans and Base Rate Loans, the percentages set forth below (on a per annum
basis):

-1-



--------------------------------------------------------------------------------



 



      Base Rate Loans   5.75% LIBOR Rate Loans   8.00%

          “Assignee” has the meaning set forth in Section 14.1(a).
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Australia Companies” means collectively, the Australia Operating
Company Australia Subsidiary and the Australia Holding Company.
          “Australia Operating Company” means Ratbag Holdings Pty Ltd, an
Australian limited company registered with company number (ACN 066 942 890).
          “Australia Holding Company” means Midway Australia Holdings Pty Ltd,
an Australian limited company registered with company number (ACN 114 895 849).
          “Australia Subsidiary” means Midway Studios — Australia Pty Ltd. (ACN
066 907 266).
          “Australian Insolvency Laws” means the bankruptcy and insolvency laws
as now and hereafter applying in Australia.
          “Authorized Person” means any officer or employee of Borrower.
          “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Advances hereunder, after giving effect to all
then outstanding Advances.
          “Bankruptcy Code” means title 11 of the United States Code, as
applicable, and as in effect from time to time, and, in respect of UK Company
and Pitbull, UK Insolvency Laws, in respect of German Company, German Insolvency
Laws, in respect of Japan Company, Japan Insolvency Laws, in respect of
Australia Companies, Australian Insolvency Laws and in respect of French
Company, French Insolvency Laws.
          “Base Rate” means, the rate of interest announced, from time to time,
within Bank of America, N.A. at its principal office in Charlotte, North
Carolina as its “prime rate”, with the understanding that the “prime rate” is
one of Bank of America, N.A.’s base rates (not necessarily the lowest of such
rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Bank
of America, N.A. may designate.
          “Base Rate Loan” means the portion of the Advances that bears interest
at a rate determined by reference to the Base Rate.

-2-



--------------------------------------------------------------------------------



 



          “Base Rate Margin” means the Applicable Margin pertaining to Base Rate
Loans as set forth in the definition of Applicable Margin.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA or equivalent legislation) for which any Company or ERISA
Affiliate of any Company has been an “employer” (as defined in Section 3(5) of
ERISA or equivalent legislation) within the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) of Borrower or any committee thereof duly authorized to act on behalf
of the board of directors (or comparable managers).
          “Books” means all of the Companies’ and their Subsidiaries’ now owned
or hereafter acquired books and records (including all of their Records
indicating, summarizing, or evidencing their assets or liabilities, all of the
Companies’ and its Subsidiaries’ Records relating to their business operations
or financial condition).
          “Borrower” has the meaning set forth in the preamble to this
Agreement.
          “Borrowing” means a borrowing hereunder consisting of Advances made on
the same day by the Lender to Borrower.
          “Borrowing Notice” means a written notice in the form of Exhibit B-1
which shall be signed by both of the Chief Financial Officer of the Borrower and
President of the Borrower, or if the President is unavailable to sign such
Borrowing Notice at such time, by any Senior Vice President of the Borrower.
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of Illinois,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
          “Canadian Company” means Midway Games Canada Corp., a Nova Scotia
corporation.
          “Capital Expenditures” means, with respect to any Person for any
period, the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
and (b) to the extent not covered by clause (a), the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or capitalized assets of, or the capital
stock of, any other Person.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

-3-



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guarantied by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof having at the date of acquisition thereof combined capital and
surplus of not less than $250,000,000, (e) demand Deposit Accounts maintained
with any bank organized under the laws of the United States or any state thereof
so long as the amount maintained with any individual bank is less than or equal
to $100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.
          “Change of Control” means that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 35%, or more, of the Stock of Borrower
having the right to vote for the election of members of the Board of Directors,
or (b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, or (c) Borrower ceases to own, directly or indirectly, and
control 100% of the outstanding Stock of each of its Subsidiaries extant as of
the Closing Date.
          “Closing Date” means February 29, 2008.
          “Closing Date Projections” means the set of Projections of Companies
for fiscal years 2008, 2009 and 2010 (on a year by year basis, and for fiscal
year 2008, on a month by month basis), delivered to the Lender on or prior to
the Closing Date.
          “Code” means the Illinois Uniform Commercial Code as in effect from
time to time.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds).
          “Commitment” means the Lender’s commitment to make Advances pursuant
to Section 2.1(a).

-4-



--------------------------------------------------------------------------------



 



          “Company” means Borrower and each U.S. Subsidiary.
          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Designated Accounts” means any of the Deposit Accounts of the
Companies or their Subsidiaries identified on Schedule D-1.
          “Designated Account Banks” has the meaning ascribed thereto on
Schedule D-1.
          “Development Kits” means the hardware, software, firmware,
documentation or Intellectual Property licensed, sold or otherwise transferred
to Companies by Sony Computer Entertainment America Inc. (or its Affiliates),
Microsoft Corporation (or its Affiliates), Nintendo Co., Ltd (or its Affiliates)
or Nintendo America Inc. (or its Affiliates) for use in the development of
videogames for platform manufactured by the foregoing entities.
          “Disbursement Letter” means an instructional letter executed and
delivered by Borrower to the Lender regarding the extensions of credit to be
made on the Closing Date, the form and substance of which is satisfactory to the
Lender.
          “Dollars” or “$” means United States dollars.
          “Eligible Transferee” means (a) any Affiliate of NAI, (b) so long as
no Event of Default has occurred and is continuing, any Person approved by the
Administrative Borrower (which approval of Administrative Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (c) during the continuation
of an Event of Default, any other Person approved by the Lender.
          “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from

-5-



--------------------------------------------------------------------------------



 



(a) any assets, properties, or businesses of any Company, any Subsidiary of a
Company, or any of their predecessors in interest, (b) from adjoining properties
or businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Company, any Subsidiary of a Company, or any of their
predecessors in interest.
          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Company or any
Subsidiary of a Company, relating to the environment, human health, employee
health and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control
Act, 15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act, 49 USC
§ 1801 et seq.; and the Occupational Safety and Health Act, 29 USC § 651 et seq.
(to the extent it regulates occupational exposure to Hazardous Materials); any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
          “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of a
Company or a Subsidiary of a Company under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of a Company or a Subsidiary of a Company under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Company or a Subsidiary of a Company is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Company or a Subsidiary of a Company and whose employees are

-6-



--------------------------------------------------------------------------------



 



aggregated with the employees of a Company or a Subsidiary of a Company under
IRC Section 414(o).
          “Event of Default” has the meaning set forth in Section 8.
          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “FEIN” means Federal Employer Identification Number.
          “Foreign Companies” means collectively, the Australia Companies, UK
Company, Canadian Company, German Company, Japan Company, Pitbull and French
Company.
          “French Company” means Midway Games SAS, a French société par actions
simplifiée, registered with company number 484 780 333 R.C.S. Paris.
          “French Insolvency Laws” means the bankruptcy and insolvency laws as
now and hereafter applying in France.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning set forth in Section 2.13(b)(ii).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.
          “German Company” means Midway Games GmbH, a German limited liability
company, registered under the commercial registry of the Local Court
(Amtsgericht) of Munich under reg. no. HRB 155 321.
          “German Insolvency Laws” means the Insolvency Code (Insolvenzordnung)
of Germany, as now and hereafter in effect, any successor to such statute and
any rules and regulations issued thereunder.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Authority” means any federal (including the federal
government of Canada and the United Kingdom), state, provincial, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other

-7-



--------------------------------------------------------------------------------



 



formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
          “Hedge Agreement” means any and all agreements, or documents now
existing or hereafter entered into by Borrower or its Subsidiaries that provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.
          “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guarantying or intended to guaranty (whether
directly or indirectly guarantied, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (f) above.
          “Indemnified Liabilities” has the meaning set forth in Section 11.3.
          “Indemnified Person” has the meaning set forth in Section 11.3.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state,
provincial or federal bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
          “Intellectual Property” shall mean (i) all patent rights including any
patents, and patent applications and all reissues, divisions, continuations,
counterparts and extensions thereof, and other inventions, utility models,
industrial designs and designs subject to possible protection under applicable
patent or related laws and all rights relating thereto; (ii) all trademark
rights including any trademark and service mark registrations and applications
and any other word, name, symbol, device, design, trade name, business name and
brand

-8-



--------------------------------------------------------------------------------



 



name, whether registered or unregistered, subject to possible protection under
applicable trademark or related laws and all rights relating thereto including
all goodwill pertaining thereto; (iii) all copyright rights including any
copyright registrations and applications and any other works of authorship, and
all derivative rights based thereon whether registered or unregistered, subject
to possible protection under applicable copyright or related laws and all rights
relating thereto; and (iv) technology including all technical information,
knowledge, research and development and software, including any trade secrets,
confidential information, customer lists, inventions, know-how, formulae,
processes, procedures, data, research records, drawings, blueprints, records of
inventions, test information, market surveys and marketing know-how and also
including any rights to use said Intellectual Property pursuant to license or
other express or implied consent or authorization, including each Platform
License, and any rights to enforce and license said Intellectual Property rights
including all related damages and royalties.
          “Intercompany Subordination Agreement” means the subordination
agreement dated as of February 29, 2008 by and among the Companies and the
Lender, as amended, restated, supplemented or otherwise modified and in effect
from time to time.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months or any number of days less than
one month thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day, (b)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (c) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (d) with respect
to an Interest Period one month or longer that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period), the Interest
Period shall end on the last Business Day of the calendar month that is 1, 2, 3
or 6 months after the date on which the Interest Period began, as applicable,
and (e) Borrower may not elect an Interest Period which will end after the
Maturity Date.
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guaranties, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person which
advances are (i) in the aggregate less than $1,000,000 and (ii) made in the
ordinary course of business and, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

-9-



--------------------------------------------------------------------------------



 



          “Investment Accounts” means each of the Securities Accounts identified
on Schedule I-1.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Japan Company” means K.K. Midway Games, a Japanese company,
registered with company number 0200-01-038356.
          “Japan Insolvency Laws” means the bankruptcy and insolvency laws as
now and hereafter in effect in Japan.
          “Junior Notes” means (i) those certain six percent (6.00%) convertible
senior notes due September 30, 2025 in the principal amount of $75,000,000,
issued pursuant to that certain Offering Memorandum dated as of September 13,
2005 and governed by that certain Indenture dated as of September 19, 2005
including the obligation to pay additional interest on the notes under the
registration rights agreement described in the Offering Memorandum as in effect
on September 19, 2005 and (ii) those certain seven and 1/8th percent (7.125%)
convertible senior notes due May 31, 2026 in the principal amount of at
$75,000,000, issued pursuant to that certain Offering Memorandum dated as of
May 30, 2006 and governed by that certain Indenture dated as of May 30, 2006
including the obligation to pay additional interest on the notes under the
registration rights agreement described in the Offering Memorandum as in effect
on May 30, 2006.
          “Lender” has the meaning set forth in the preamble to this Agreement,
and shall include any permitted successor or assign in accordance with the
provisions of Section 14.1.
          “Lender Expenses” means, without duplication of any “Lender Expenses”
as defined under each of the Secured Loan Facility and the Unsecured Loan
Facility, all (a) costs or expenses (including taxes, and insurance premiums)
required to be paid by Borrower hereunder that are paid, advanced, or incurred
by the Lender, (b) fees or charges paid or incurred by the Lender in connection
with the Lender’s transactions with Borrower, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication and appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement and environmental audits, (c) costs and expenses incurred by the
Lender in the disbursement of funds to or for the account of Borrower (by wire
transfer or otherwise), (d) charges paid or incurred by the Lender resulting
from the dishonor of checks, (e) reasonable costs and expenses paid or incurred
by the Lender to correct any default or enforce any provision hereunder
(f) audit fees and expenses of the Lender related to audit examinations of the
Books to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by

-10-



--------------------------------------------------------------------------------



 



the Lender in enforcing or defending this Agreement or in connection with the
transactions contemplated by this Agreement or the Lender’s relationship with
Borrower, (h) Lender’s reasonable costs and expenses (including attorneys fees)
incurred in advising, structuring, drafting, reviewing, conducting due
diligence, administering (including engaging a third-party servicer or
administrator in accordance with Section 2.16) or amending this Agreement, and
(i) Lender’s reasonable costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower or in exercising rights or remedies
under this Agreement), or defending this Agreement, irrespective of whether suit
is brought.
          “Lender-Related Person” means, the Lender, together with the Lender’s
Affiliates, officers, directors, employees, attorneys, and agents.
          “Lender’s Account” means the Deposit Account of the Lender identified
on Schedule A-1.
          “LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning set forth in Section 2.13(a).
          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum, provided by Bank of America, N.A. to the Borrower and
reported to the Lender in accordance with its customary procedures as it
considers appropriate (rounded upwards, if necessary, to the next 1/100%), to be
the rate at which Dollar deposits (for delivery on the first day of the
requested Interest Period) are offered to major banks in the London interbank
market 2 Business Days prior to the commencement of the requested Interest
Period, for a term and in an amount comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of an extant LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with this Agreement,
which determination shall be conclusive in the absence of manifest error;
provided, however, that if the term of the Interest Period for such LIBOR Rate
Loan is less than one month, the LIBOR Rate with respect to such LIBOR Rate Loan
shall be determined as if the term of such LIBOR Rate Loan were one month.
          “LIBOR Rate Loan” means each portion of an Advance or Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.
          “LIBOR Rate Margin” means the Applicable Margin pertaining to LIBOR
Rate Loans as set forth in the definition of Applicable Margin.
          “Lien” means any interest in an asset securing an obligation owed to,
or a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such

-11-



--------------------------------------------------------------------------------



 



interest is based on the common law, statute, or contract, (b) such interest is
recorded or perfected, and (c) such interest is contingent upon the occurrence
of some future event or events or the existence of some future circumstance or
circumstances. Without limiting the generality of the foregoing, the term “Lien”
includes the lien or security interest (whether legal or equitable) arising from
a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.
          “Liquidated Damages Premium” means, as of any date of determination,
an amount equal to (a) during the period from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 2.0% times the Maximum Revolver Amount and
(b) during the period from and including the date that is the first anniversary
of the Closing Date up to but not including the Maturity Date, 1.0% times the
Maximum Revolver Amount.
          “Loan Account” has the meaning set forth in Section 2.10.
          “MAG” means Midway Amusement Games, LLC, a Delaware limited liability
company.
          “Material Adverse Change” means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Companies, taken as a whole or (b) a
material impairment of Borrower’s ability to perform its obligations hereunder
or of the Lender’s ability to enforce the Obligations.
          “Material Videogame” means any videogame title sold by a Company that
generated revenues for the most recent calendar quarter in excess of 10% of all
consolidated revenues of Companies for such calendar quarter; provided that for
purposes of Section 8.9 “Material Videogame” shall mean any videogame sku sold
by a Company that generated revenues for the most recent calendar quarter in
excess of 10% of all consolidated revenues of Companies for such calendar
quarter.
          “Maturity Date” has the meaning set forth in Section 3.4.
          “Maximum Revolver Amount” means (a) $20,000,000 minus (b) an amount by
which the Lender determines, in consultation with the Borrower, that exceeds the
maximum amount Borrower shall require to finance the anticipated aggregate cash
expenditures of Borrower and its Subsidiaries as reflected on the most recent
Projections delivered pursuant to Section 6.3(c)(i) for the current fiscal year;
provided, however, that, solely for the purposes of this definition, such
Projections shall not include any reserves or sinking funds, however
denominated, toward the repayment of amounts due under the Junior Notes.
          “Midway” means Midway Home Entertainment Inc.

-12-



--------------------------------------------------------------------------------



 



          “Mortal Kombat Franchise” means the “Mortal Kombat: Deadly Alliance,”
and “Mortal Kombat: Deception” videogames each of them created for use on Sony’s
PlayStation 2 computer entertainment system, Microsoft’s Xbox and Nintendo’s
GameCube and Game Boy Advance.
          “NAI” means National Amusements, Inc., a Maryland corporation.
          “Obligations” means all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), premiums, liabilities (including all amounts
charged to Borrower’s Loan Account pursuant hereto), obligations (including
indemnification obligations), fees, charges, costs, Lender Expenses (including
any fees or expenses that, but for the commencement of an Insolvency Proceeding,
would have accrued), lease payments, guaranties, covenants, and duties of any
kind and description owing by Borrower to the Lender hereunder (but, for the
absence of doubt, expressly excluding any obligations under the Unsecured Loan
Facility and the Secured Loan Documents and all documents and instruments
entered into by the Companies in connection therewith) and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all Lender Expenses that Borrower
is required to pay or reimburse hereunder, by law, or otherwise; provided, that.
Any reference in this Agreement to the Obligations shall include all extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
          “Paid in Full” means (i) the Commitment shall have been terminated,
(ii) all principal of the Advances, interest thereon and all other Obligations
shall have been paid in full in cash or otherwise satisfied in a manner
acceptable to the Lender in its sole discretion and (iii) the Lender shall have
received cash collateral (or, at the Lender’s option, a letter of credit issued
for the account of Borrower and at Borrower’s expense, in form and substance
reasonably satisfactory to the Lender, by an issuer reasonably acceptable to the
Lender and payable to the Lender as beneficiary) in such amounts as the Lender
determines are reasonably necessary to secure the Lender from loss, cost, damage
or expense, including reasonable attorneys’ fees and expenses, in connection
with any contingent obligations and checks or other payments provisionally
credited to the obligations and/or as to which the Lender has not yet received
final payment in full and in cash.
          “Permitted Acquisition” means each acquisition of the Stock or assets
of a Person (such Person, the “Target”) by Borrower or a wholly-owned Subsidiary
of Borrower formed to acquire the Target (so long as such wholly-owned
Subsidiary is merged with and into the Target upon consummation of the Permitted
Acquisition) in which (a) the Target is incorporated or otherwise organized in
the United States, located in the United States and its business consists of
developing videogames for Companies, (b) immediately before and after giving
effect to such acquisition, no Default or Event of Default exists (and, with
respect to the financial covenant included in Section 7.18, the Lender has been
provided with calculations showing compliance with such financial covenant on a
pro forma basis as of the most recent month end for which financial statements
have been delivered, after giving effect

-13-



--------------------------------------------------------------------------------



 



to such acquisition), (c) the Lender shall have received projections from
Borrower reflecting such acquisition, (d) the aggregate consideration to be paid
in connection with such acquisition does not exceed $5,000,000, all of which
shall be paid in common stock of Borrower, (e) the acquisition is consensual and
has been approved by the board of directors of the Target, (f) prior to such
acquisition, the Lender shall have received a description of such acquisition
and such due diligence as is customarily required by the Lender (including
engaging third parties to review the transaction), (g) at least 3 days prior to
the consummation of such acquisition, the Lender has received drafts of the
material documentation to be executed in connection with such acquisition in
such form as such documentation exists at such time, (h) consents have been
obtained in favor of the Lender to the collateral assignment of rights and
indemnities under the material acquisition documents, (i) any contingent
liabilities (other than those set forth in (k) below) or Indebtedness retained
by Target or otherwise acquired in excess of $600,000 shall have been approved
by the Lender, (j) any employment agreements entered into in connection with
such acquisition shall only compensate employees for future services provided to
the Target and shall not constitute “disguised consideration” for the
acquisition and (k) continuing obligations of the Target to its employees, if
applicable, under the Target’s royalty compensation plan shall not exceed the
amount of royalties Borrower would have been contractually obligated to pay the
Target following the date of the acquisition in respect of games developed by
the Target prior to the date of the acquisition plus any royalties the Target
receives from third parties after the acquisition.
          “Permitted Discretion” means a determination made in the exercise of
reasonable business judgment.
          “Permitted Dispositions” means (a) sales or other dispositions of
assets (including Intellectual Property) that is uneconomic, no longer useful,
substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement, (d) the Sale Leaseback Transaction, (e) the sale of
(1) any patents listed on Schedule P-2 or (2) the to the extent (i) approved by
the Board of Directors of the Borrower and (ii) the Company or Affiliate which
owns such patent is not at such time using such patent to generate revenue by
the licensing thereof in and of itself (other than through the sale thereof),
(f) transactions permitted under Section 7.12, (g) sales, transfers or other
dispositions of assets by Borrower or any Subsidiary of Borrower to Borrower or
any Subsidiary of Borrower, (h) the discount or sale, in each case without
recourse and in the ordinary course of business, of receivables more than
90 days overdue and arising in the ordinary course of business, but only in
connection with the compromise or collection thereof consistent with customary
industry practice (and not as part of any bulk sale or financing of
receivables), (i) leases, subleases or licenses of real property to other
Persons not materially interfering with the business of Borrower or any
Subsidiary of Borrower, (j) transactions permitted under Section 7.10,
(k) licenses of patents, copyrights, trademarks, trade secrets and other
Intellectual Property of Borrower and its Subsidiaries entered into in the
ordinary course of business, and (l) sales, transfers or other

-14-



--------------------------------------------------------------------------------



 



dispositions of assets for consideration consisting of at least 75% cash and for
fair value in an aggregate amount not to exceed $50,000 in any fiscal year.
          “Permitted Holders” means Sumner M. Redstone, Phyllis Redstone, Paula
Redstone, any lineal descendent of any of the foregoing or any trust or other
arrangement established for their benefit and National Amusements, Inc. and any
entities owned or controlled, directly or indirectly, by any of them.
          “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) receiving negotiable instruments from Account Debtors for
collection, (c) advances made in connection with purchases of goods or services
in the ordinary course of business, (d) Investments received in settlement of
amounts due to a Company effected in the ordinary course of business or owing to
a Company as a result of Insolvency Proceedings involving an Account Debtor or
upon the foreclosure or enforcement of any Lien in favor of a Company,
(e) acquisition of Stock of a Target in connection with a Permitted Acquisition,
(f) capital contribution (not to exceed $1,000 in cash plus common stock of
Borrower sufficient to pay purchase price of the applicable Permitted
Acquisition) to a wholly owned Subsidiary of Borrower formed to acquire the
Stock of a Target (so long as such wholly owned Subsidiary is merged into such
Target upon consummation of such Permitted Acquisition), (g) loans among the
Companies, (h) Investments in the Investment Accounts, (i) Investments in any
Foreign Company so long as the net amount of Investments by any Company in such
Foreign Company made during each year after the date hereof does not exceed an
amount equal to the ordinary course expenses of such Foreign Company during such
year, (j) Investments in Hedge Agreements permitted under this Agreement,
(k) Investments consisting of non-cash consideration received from the purchaser
of assets in connection with a sale of such assets permitted under this
Agreement, (l) Investments, including debt obligations and equity securities,
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, clients and suppliers, (m) deposits of
cash in favor of banks or other depository institutions, solely to the extent
incurred in connection with the maintenance of such deposit accounts in the
ordinary course of business, (n) Investments constituting guaranteed
Indebtedness otherwise permitted under this Agreement, and (o) additional
Investments in an amount not to exceed $50,000.
          “Permitted Liens” means (a) Liens securing the obligations under the
Secured Loan Documents, (b) Liens for unpaid taxes that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the
interests of lessors under operating leases, (e) purchase money Liens or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof,
(f) Liens arising by operation of law (or embodied in related agreements) in
favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of the Companies’ business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (g) Liens
arising from deposits made in connection with obtaining worker’s compensation or
other unemployment insurance, (h) Liens or deposits to secure performance

-15-



--------------------------------------------------------------------------------



 



of bids, tenders, or leases incurred in the ordinary course of business and not
in connection with the borrowing of money, (i) Liens granted as security for
surety or appeal bonds in connection with obtaining such bonds in the ordinary
course of business, (j) Liens resulting from any judgment or award that is not
an Event of Default hereunder, (k) with respect to any Real Property, easements,
rights of way, and zoning restrictions that do not materially interfere with or
impair the use or operation thereof, (l) Liens existing on the date a Permitted
Acquisition is consummated (and not incurred in connection with such Permitted
Acquisition) on Equipment of a Target securing Indebtedness of a Target to the
extent such Indebtedness is permitted in connection with such Permitted
Acquisition, (m) Liens on cash and Cash Equivalents in favor of the provider of
any letter of credit to any Company and securing such Company’s reimbursement
obligations in respect of such Letter of Credit and (n) landlord liens related
to leases acquired in connection with a Permitted Acquisition to the extent such
Liens only cover Equipment located on such leased premises.
          “Permitted Protest” means the right of any Company to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States, United Kingdom or
Canadian federal tax lien), or rental payment, provided that (a) a reserve with
respect to such obligation is established on the Books in such amount as is
required under GAAP and (b) any such protest is instituted promptly and
prosecuted diligently on behalf of such Company, as applicable, in good faith.
          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness in an aggregate amount outstanding at
any one time not in excess of $200,000.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “PIK Interest” has the meaning set forth in Section 2.6(g).
          “Pitbull” means Midway Studios — Newcastle Limited, an English limited
liability private company, registered with company number 3292274.
          “Platform License” means each of those certain Licensed Publisher
Agreement, dated April 1, 2000, between Midway and Sony Computer Entertainment
America, Inc., Licensed Publisher Agreement, dated November 14, 2000, between UK
Company and Sony Computer Entertainment Europe Limited, Xbox Publisher License
Agreement, dated October 30, 2000, between Midway and Microsoft Licensing Inc.,
Confidential License Agreement for the Wii Console between Nintendo of America
Inc. and Midway effective November 19, 2006 and the Xbox 360 Publisher License
Agreement dated October 25, 2006 between Midway and Microsoft Licensing, GP,
each as amended, modified or supplemented from time to time.

-16-



--------------------------------------------------------------------------------



 



          “Projections” means Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
consistent basis with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
          “Real Property” means any estates or interests in real property
(exclusive of leasehold interests) now owned or hereafter acquired by any
Company and the improvements thereto.
          “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Redemption Date” means any date that a holder of the Junior Notes is
permitted to redeem or otherwise obligate Borrower to purchase all or any
portion of such holder’s Junior Notes.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.
          “Revolver Usage” means, as of any date of determination, the then
extant amount of outstanding Advances.
          “Sale Leaseback Transaction” means the sale of the Real Property
commonly known as 3289 North California, Chicago, Illinois, 2623 W. Roscoe,
Chicago, Illinois, and 2704 West Roscoe, Chicago, Illinois in an arm’s length
transaction to a Person that is not an Affiliate of any Company on terms and
conditions approved by the Board of Directors of Borrower in connection with the
sale-leaseback of such Real Property so long as no Event of Default exists.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “SEC Reports” means (i) each Annual Report of Borrower on Form 10-K
filed with the SEC, (ii) each Quarterly Report of the Borrower on Form 10-Q
filed with the SEC and (iii) each of Borrower’s current Reports on Form 8-K
filed with the SEC.

-17-



--------------------------------------------------------------------------------



 



          “Secured Loan Facility” means that certain Loan and Security Agreement
dated as of February 29, 2008, by and among Borrower, the U.S. Subsidiaries and
the Lender, as amended, restated, supplemented or otherwise modified and in
effect.
          “Secured Loan Documents” means, collectively, (i) the Secured Loan
Facility, (ii) the “Loan Documents” as defined in the Secured Loan Facility and
(iii) any notes, instruments or other agreements entered into, now or in the
future in connection therewith, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
          “UK Company” means Midway Games Limited, an English limited liability
private company, registered with company number 03801663.
          “UK Insolvency Laws” means the Insolvency Act 1986 of England and
Wales, as now and hereafter in effect, any successor to such statute and any
rules and regulations issued thereunder.
          “United States” means the United States of America.
          “U.S. Subsidiaries” means Midway Home Entertainment Inc., a Delaware
corporation, Midway Amusement Games, LLC, a Delaware limited liability company,
Midway Games West Inc., a California corporation, Midway Interactive Inc., a
Delaware corporation, Midway Sales Company, LLC, a Delaware limited liability
company, and Midway Home Studios Inc., a Delaware corporation, Surreal Software
Inc., a Washington corporation, Midway Studios — Austin Inc., a Texas
corporation, Midway Studios — Los Angeles Inc., a California corporation.
          “Unsecured Loan Facility” means that certain Unsecured Loan Agreement
dated as of February 29, 2008, by and between the Borrower and the Lender, as
amended, restated, supplemented or otherwise modified and in effect.
          “Voidable Transfer” has the meaning set forth in Section 17.7.

-18-



--------------------------------------------------------------------------------



 



     1.2. Accounting Terms.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Companies” or the term “Borrower” is used in respect of a financial covenant or
a related definition, it shall be understood to mean Borrower and its
Subsidiaries on a consolidated basis unless the context clearly requires
otherwise.
     1.3. Code.
          Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.
     1.4. Construction.
          Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to the repayment in full of the Obligations shall mean the repayment in full in
cash of all Obligations other than contingent indemnification Obligations. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein shall be
satisfied by the transmission of a Record.
     1.5. Schedules and Exhibits.
          All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.
II. LOAN AND TERMS OF PAYMENT.
     2.1. Revolver Advances.
     (a) Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, the Lender agrees to make advances (“Advances”) to

-19-



--------------------------------------------------------------------------------



 



Borrower in an amount at any one time outstanding not to exceed the Maximum
Revolver Amount (excluding any PIK Interest).
     (b) The Lender shall have no obligation to make additional Advances
hereunder:
          (i) to the extent such additional Advances would cause the Revolver
Usage to exceed the Maximum Revolver Amount;
          (ii) if, as of the date of such additional Advance, the Borrower and
its Subsidiaries shall have more than $12,000,000 in available cash on hand or
in available deposit accounts in the aggregate unless the Borrower shall have
notified and certified to the Lender that the Borrower reasonably anticipates
expenditures in excess of such amount, stating the reason, in which event,
subject to the terms and conditions of this Agreement, the Lender shall make
additional Advances in an amount equal to the excess plus an amount up to
$7,500,000;
          (iii) at any time a Person other than the Lender hereunder (or any
Affiliate thereof) is the lender under the Secured Loan Facility (or any
replacement or refinancing facility in respect of all or any part thereof);
          (iv) at any time the aggregate outstanding principal balance of
“Advances” under and as defined in the Secured Loan Facility is less than the
“Maximum Revolver Amount” as defined therein; or
          (v) at any time the aggregate outstanding principal balance of
“Advances” under and as defined in the Unsecured Loan Facility is less than the
“Maximum Revolver Amount” as defined therein.
     (c) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.
     (d) The outstanding unpaid principal balance and all accrued and unpaid
interest under the Advances shall be due and payable on the date of termination
of this Agreement, whether by its terms, by prepayment, or by acceleration. All
amounts outstanding under the Advances shall constitute Obligations.
     2.2. Intentionally Omitted.
     2.3. Borrowing Procedures.
     (a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
duly executed Borrowing Notice delivered to the Lender (which notice must be
received by the Lender no later than 10:00 a.m. (Chicago time) on the second
Business Day prior to the date that is the requested Funding Date specifying
(i) the amount of such Borrowing, and (ii) the requested Funding Date, which
shall be a

-20-



--------------------------------------------------------------------------------



 



Business Day). At the Lender’s election, in lieu of delivering the
above-described Borrowing Notice, any Authorized Person may give the Lender
telephonic notice of such request by the required time. In such circumstances,
Borrower agrees that any such telephonic notice will be confirmed with a
Borrowing Notice within 24 hours of the giving of such notice and the failure to
provide such Borrowing Notice shall not affect the validity of the request.
     (b) Intentionally Omitted.
     (c) Making of Loans. After receipt of a request for a Borrowing pursuant to
Section 2.3(a), Lender shall, by not later than 10:00 a.m. (Chicago time) on the
applicable Funding Date, make available to Borrower by transferring immediately
available funds equal to such requested Borrowing to the Designated Accounts
designated by the Borrower for such purpose; provided, however, that the Lender
shall have no obligation to make any Advance if the Lender shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.
     2.4. Payments.
     (a) Payments by Borrower. Except as otherwise expressly provided herein,
all payments by Borrower shall be made to the Lender in immediately available
funds, no later than 11:00 a.m. (Chicago time) on the date specified herein. Any
payment received by the Lender later than 11:00 a.m. (Chicago time), shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
     (b) Application.
          (i) Subject to the provisions of Section 2.7, payments shall be
remitted to the Lender and all such payments shall be applied as follows (such
application shall be no later than the first Business Day after receipt thereof
in accordance with Section 2.8):
          (A) first, to pay any Lender Expenses or any other indemnities, fees
or premiums then due to the Lender hereunder, until paid in full,
          (B) second, ratably to pay interest due in respect of the Advances
until paid in full,
          (C) third, to pay the principal of all Advances until paid in full,
          (D) fourth, to pay any other Obligations, and

-21-



--------------------------------------------------------------------------------



 



          (E) fifth, to Borrower (to be wired to the Investment Accounts) or
such other Person entitled thereto under applicable law.
     (ii) Intentionally omitted.
     (iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.
     (iv) For purposes of the foregoing, “paid in full” means payment of all
Obligations (and specifically including interest accrued after the commencement
of any Insolvency Proceeding), default interest, interest on interest, and
expense reimbursements, whether or not any of the foregoing would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.
     (v) In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.7 shall control and govern, and thereafter this Section 2.4 shall
control and govern.
     2.5. Intentionally Omitted.
     2.6. Interest Rates: Rates, Payments, and Calculations.
     (a) Interest Rates. Except as provided in clause (c) below, all Obligations
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate
plus the LIBOR Rate Margin and (ii) otherwise, at a per annum rate equal to the
Base Rate plus the Base Rate Margin.
          The foregoing notwithstanding, at no time shall any portion of the
Obligations bear interest on the Daily Balance thereof at a per annum rate less
than 4%. To the extent that interest accrued hereunder at the rate set forth
herein would be less than the foregoing minimum daily rate, the interest rate
chargeable hereunder for such day automatically shall be deemed increased to the
minimum rate.
     (b) Intentionally Omitted.
     (c) Default Rate. Upon the occurrence and during the continuation of an
Event of Default (and at the election of the Lender), all Obligations that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the

-22-



--------------------------------------------------------------------------------



 



Daily Balance thereof at a per annum rate equal to 2 percentage points above the
per annum rate otherwise applicable hereunder.
     (d) Payment. Except as provided to the contrary in Section 2.13(a),
interest and all other fees payable hereunder shall be due and payable, in
arrears, on the first Business Day of each month at any time that any
Obligations or the Commitment are outstanding. Borrower hereby authorizes the
Lender, from time to time, without prior notice to Borrower, to charge such
interest and fees, all Lender Expenses (as and when incurred) and all other
payments as and when due and payable under any Loan Document to Borrower’s Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances hereunder. Any interest
not paid when due shall be compounded by being charged to Borrower’s Loan
Account and shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans
hereunder.
     (e) Computation. All interest and fees chargeable hereunder shall be
computed on the basis of a 360 day year for the actual number of days elapsed.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
     (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
Closing Date, Borrower is and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrower in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.
     (g) PIK Interest. The Borrower may elect to increase the then outstanding
principal amount of the Advances by the amount of all accrued and unpaid
interest as of the date any such interest is due and payable under
Section 2.6(d) (an “Interest Payment Date”, and such interest being the “PIK
Interest”) and the principal amount of the Advances shall be deemed so increased
by such amount as of such Interest Payment Date. The Borrower shall be deemed to
have given the Lender irrevocable notice of its election to increase the
Advances by the PIK Interest amount with respect to each Interest Payment Date
unless it notifies the Lender otherwise by not later than 10:00 a.m. (Chicago
time) on such Interest Payment Date.

-23-



--------------------------------------------------------------------------------



 



     2.7. Subordination.
     (a) Anything in this Agreement, in the Unsecured Loan Facility or in the
Secured Loan Documents to the contrary notwithstanding, the Obligations
hereunder shall be subordinate and junior in right of payment, to the extent and
in the manner hereinafter set forth, to (w) all “Obligations” of the Borrower
under and as defined in the Unsecured Loan Facility, (x) all “Obligations” of
the Borrower under and as defined in the Secured Loan Facility, (y) all amounts
owing under and in respect of the Junior Notes and (z) the Borrower’s guarantee
of the “Obligations” under the Secured Loan Facility (such obligations and other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):
          (i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Borrower or to its creditors, as such, or
to its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of the Borrower, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before the Lender is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of the Obligations hereunder and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution to
which the Lender would otherwise be entitled shall be made to the holders of
Senior Indebtedness; and
          (ii) if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Agreement shall (despite these
subordination provisions) be received by the Lender (unless solely in its
capacity as a holder of Senior Indebtedness) in violation of clause (i) before
all Senior Indebtedness shall have been paid in full in cash, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the holders of Senior Indebtedness (or their representatives),
ratably according to the respective aggregate amounts remaining unpaid thereon,
to the extent necessary to pay all Senior Indebtedness in full in cash.
     (b) To the fullest extent permitted by law, no present or future holder of
Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Agreement by any act or failure to act on the part of the
Borrower or by any act or failure to act on the part of such holder or any
trustee or agent for such holder. The Lender and the Borrower hereby agree that
the subordination of this Agreement is for the benefit of the holders of Senior
Indebtedness and the holders of the Senior Indebtedness are obligees under this
Agreement to the same extent as if their names

-24-



--------------------------------------------------------------------------------



 



were written herein as such and each of the holders of the Senior Indebtedness
may, on behalf of the itself, proceed to enforce the subordination provisions
herein.
     (c) Nothing contained in the subordination provisions set forth above is
intended to or will impair, as between the Borrower and the Lender, the
obligations of the Borrower, which are absolute and unconditional, to pay to the
Lender the Obligations hereunder as and when due and payable in accordance with
the terms of this Agreement, or is intended to or will affect the relative
rights of the Lender and other creditors of the Borrower other than the holders
of Senior Indebtedness.
     2.8. Crediting Payments.
          The receipt of any payment item by the Lender shall not be considered
a payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Lender’s Account. Should any payment item
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by the Lender only if it is received into the Lender’s Account on a
Business Day on or before 11:00 a.m. (Chicago time). If any payment item is
received into the Lender’s Account on a non-Business Day or after 11:00 a.m.
(Chicago time) on a Business Day, it shall be deemed to have been received by
the Lender as of the opening of business on the immediately following Business
Day.
     2.9. Designated Accounts.
          The Lender is authorized to make the Advances under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person, or without instructions if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Accounts with the
Designated Account Banks for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by the Lender hereunder. Unless
otherwise agreed by the Lender and Borrower, any Advance requested by Borrower
and made by the Lender hereunder shall be made to the Designated Accounts
designated by the Borrower for such purpose.
     2.10. Maintenance of Loan Account; Statements of Obligations.
          The Lender shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with all
Advances made by the Lender to Borrower or for Borrower’s account, and with all
other payment Obligations hereunder or hereunder, including, accrued interest,
fees and expenses, and Lender Expenses. In accordance with Section 2.8, the Loan
Account will be credited with all payments received by the Lender from Borrower
or for Borrower’s account. The Lender shall render statements regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Expenses owing, and
such statements, absent manifest error, shall be conclusively presumed to be
correct and accurate and constitute an account stated between Borrower and the
Lender unless, within 30

-25-



--------------------------------------------------------------------------------



 



days after receipt thereof by Borrower, Borrower shall deliver to the Lender
written objection thereto describing the error or errors contained in any such
statements.
     2.11. Fees.
          Borrower shall pay to the Lender the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):
Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in the amount equal to 0.50% per annum times the
result of (i) the Maximum Revolver Amount, less (ii) the average Daily Balance
of Advances that were outstanding during the immediately preceding month.
     2.12. Intentionally Omitted.
     2.13. LIBOR Option.
     (a) Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) (A) if the Interest Period with respect to
such LIBOR Rate Loan has a duration of 6 months, each of (1) the first Business
Day 90 or more days following the first day of such Interest Period and (2) the
last day of such Interest Period applicable thereto or (B) if the Interest
Period with respect to such LIBOR Rate Loan has a duration of less than
6 months, the last day of the Interest Period applicable thereto, (ii) the
occurrence of an Event of Default in consequence of which the Lender has elected
to accelerate the maturity of all or any portion of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrower properly has exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrower no longer shall have
the option to request that Advances bear interest at the LIBOR Rate and the
Lender shall have the right to convert the interest rate on all outstanding
LIBOR Rate Loans to the rate then applicable to Base Rate Loans hereunder.
     (b) LIBOR Election.
          (i) Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying the Lender prior to 11:00 a.m. (Chicago time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the

-26-



--------------------------------------------------------------------------------



 



Advances or Term Loan and an Interest Period pursuant to this Section shall be
made by delivery to the Lender of a LIBOR Notice received by the Lender before
the LIBOR Deadline, or by telephonic notice received by the Lender before the
LIBOR Deadline (to be confirmed by delivery to the Lender of a LIBOR Notice
received by the Lender prior to 5:00 p.m. (Chicago time) on the same day).
          (ii) Each LIBOR Notice shall be irrevocable and binding on Borrower.
          (iii) Borrowers shall have not more than 10 LIBOR Rate Loans in effect
at any given time. Borrower only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $100,000 and integral multiples of $100,000 in excess thereof.
     (c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time.
     (d) Special Provisions Applicable to LIBOR Rate.
          (i) The LIBOR Rate may be adjusted by the Lender on a prospective
basis to take into account any additional or increased costs to the Lender of
maintaining or obtaining any eurodollar deposits or increased costs due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws), which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate. In any such event, the Lender shall give Borrower notice of such a
determination and adjustment and, upon its receipt of the notice from the
Lender, Borrower may, by notice to the Lender (y) require the Lender to furnish
to Borrower a statement setting forth the basis for adjusting such LIBOR Rate
and the method for determining the amount of such adjustment, or (z) repay the
LIBOR Rate Loans with respect to which such adjustment is made.
          (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the Closing Date, in the
reasonable opinion of the Lender, make it unlawful or impractical for the Lender
to fund or maintain Advances as LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, the
Lender shall give notice of such changed circumstances to Borrower and (y) in
the case of any LIBOR Rate Loans of the Lender that are outstanding, the date
specified in the Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of the Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until the Lender determines that it would no longer be unlawful or
impractical to do so.

-27-



--------------------------------------------------------------------------------



 



     (e) No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, the Lender is not required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate. The provisions of this Section shall apply
as if the Lender had match funded any Obligation as to which interest is
accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest
Period in the amount of the LIBOR Rate Loans.
     2.14. Intentionally Omitted.
     2.15. Intentionally Omitted.
     2.16. Servicing.
          The Borrower hereby acknowledges that the Lender may engage a
third-party servicer or administrator for the purpose of reviewing reports and
borrowing requests delivered hereunder, to conduct visitations of the Companies
premises to review the operations and business of the Companies and to engage in
further communications with the Companies, in each case to the extent the Lender
shall be permitted hereunder to receive such reports or requests or conduct such
visitations; provided, that such servicer or administrator shall be approved by
the Borrower, which approval shall not be unreasonably withheld or delayed, and
the Borrower shall provide appropriate details with respect to any disapproval.
III. CONDITIONS; TERM OF AGREEMENT.
     3.1. Conditions Precedent to the Extension of Credit on the Closing Date.
          The obligation of the Lender to make Advances on the Closing Date
pursuant to Section 2.2 (or otherwise to extend any credit provided for
hereunder), is subject to the fulfillment, to the satisfaction of the Lender, of
each of the conditions precedent set forth below (unless waived in accordance
with Section 15.1):
     (a) the Closing Date shall occur on or before February 29, 2008;
     (b) the Lender shall have received each of the following documents, in form
and substance satisfactory to the Lender, duly executed, and each such document
shall be in full force and effect:
               (i) Secured Loan Facility,
               (ii) Unsecured Loan Facility, and
               (iii) the Disbursement Letter;
     (c) the Lender shall have received a certificate from the Secretary of
Borrower attesting to the resolutions of Borrower’s Board of Directors
authorizing its

-28-



--------------------------------------------------------------------------------



 



execution, delivery, and performance of this Agreement and authorizing specific
officers of Borrower to execute the same;
     (d) the Lender shall have received copies of Borrower’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Borrower;
     (e) the Lender shall have received a certificate of status with respect to
Borrower such certificate to be issued by the appropriate officer of the
jurisdiction of organization of Borrower, which certificate shall indicate that
Borrower is in good standing in such jurisdiction;
     (f) the Lender shall have received opinions of Borrower’s counsel in form
and substance satisfactory to the Lender;
     (g) the Lender shall have received consolidated federal tax returns for the
Borrower for the years 2004, 2005 and 2006;
     (h) the Lender shall have received satisfactory evidence (including a
certificate of the chief financial officer of the Borrower) that all tax returns
required to be filed by Companies have been timely filed and all taxes upon
Companies or their properties, assets, income, and franchises (including Real
Property taxes, sales taxes, and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of a Permitted Protest;
     (i) the Lender shall have completed its business and legal due diligence,
including (i) an audit and review of Borrower’s books and records and
verification of Borrower’s representations and warranties to the Lender, the
results of which shall be satisfactory to the Lender, and (ii) a legal review of
all material contracts and litigation matters, the results of which shall be
satisfactory to the Lender;
     (j) the Borrower have paid all Lender Expenses incurred in connection with
the transactions evidenced by this Agreement for which an invoice shall have
been presented to the Borrower on or prior to the Closing Date;
     (k) the Lender shall have received copies of each of Platform Licenses
covering the North American Market (which may be redacted copies) and other
material contracts, together with a certificate of the Secretary, President,
Chief Executive Officer or Senior Vice President of the Borrower certifying each
such document as being a true, correct, and complete copy thereof;
     (l) Borrower shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower of the Loan Document or with the consummation
of the transactions contemplated thereby; and

-29-



--------------------------------------------------------------------------------



 



     (m) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to the Lender.
     3.2. Conditions Subsequent to the Initial Extension of Credit.
          The obligation of the Lender to continue to make Advances (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto (or such later date as the Lender may determine in
light of the circumstances), of each of the conditions subsequent set forth in
Section 3.2 of the Secured Loan Facility (the failure by Companies to so perform
or cause to be performed constituting an Event of Default).
     3.3. Conditions Precedent to all Extensions of Credit.
          The obligation of the Lender to make any Advances hereunder at any
time (or to extend any other credit hereunder) shall be subject to the following
conditions precedent:
     (a) the representations and warranties contained in this Agreement shall be
true and correct in all material respects on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);
     (b) no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;
     (c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, the Lender, or any of their Affiliates; and
     (d) no Material Adverse Change with respect to Companies shall have
occurred since the date of the latest financial statements submitted to the
Lender pursuant to Section 6.2.
     3.4. Term.
          This Agreement shall continue in full force and effect for a term
ending on May 31, 2010 (the “Maturity Date”). The foregoing notwithstanding, the
Lender shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
     3.5. Effect of Termination.
          On the date of termination of this Agreement, all Obligations
immediately shall become due and payable without notice or demand. No
termination of this Agreement, however, shall relieve or discharge Borrower of
its duties, Obligations, or covenants hereunder.

-30-



--------------------------------------------------------------------------------



 



     3.6. Early Termination by Borrower.
          Borrower has the option, at any time upon 15 days prior written notice
by Borrower to the Lender, to terminate this Agreement by paying to the Lender
the Obligations. In the event of the termination of this Agreement and repayment
of the Obligations at any time prior to the Maturity Date, for any other reason
than the payment by the Borrower of the Obligations, including (a) termination
upon the election of the Lender to terminate after the occurrence and during the
continuation of an Event of Default or (b) restructure, reorganization or
compromise of the Obligations by the confirmation of a plan of reorganization,
or any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding, then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Lender or profits lost by the
Lender as a result of such early termination, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of the Lender, Borrower shall pay the Liquidated Damages Premium to the
Lender, measured as of the date of such termination.
IV. INTENTIONALLY OMITTED.
V. REPRESENTATIONS AND WARRANTIES.
          In order to induce the Lender to enter into this Agreement, Borrower
makes the following representations and warranties to the Lender which shall be
true, correct, and complete, in all material respects, as of the Closing Date,
and at and as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:
     5.1. No Encumbrances.
          Each Company has good and indefeasible title to its personal property
assets and good and marketable title to its Real Property, in each case, free
and clear of Liens except for Permitted Liens.
     5.2. Intentionally Omitted.
     5.3. Intentionally Omitted.
     5.4. Intentionally Omitted.
     5.5. Intentionally Omitted.
     5.6. Intentionally Omitted.
     5.7. Intentionally Omitted.
     5.8. Due Organization and Qualification; Subsidiaries.

-31-



--------------------------------------------------------------------------------



 



     (a) Each Company is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
have a Material Adverse Change.
     (b) Set forth on Schedule 5.8(b), is a complete and accurate description of
the authorized capital Stock of each Company, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 5.8(b) (as such Schedule
may be updated from time to time by the Borrower), there are no subscriptions,
options, warrants, or calls relating to any shares of each Company’s (other than
the Borrower) capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Except as described on
Schedule 5.8(b) (as such Schedule may be updated from time to time by the
Borrower), no Company is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.
     (c) Set forth on Schedule 5.8(c) (as such Schedule may be updated from time
to time by the Borrower), is a complete and accurate list of each Company’s
direct and indirect Subsidiaries, showing: (i) the jurisdiction of their
organization; (ii) the number of shares of each class of common and preferred
Stock authorized for each of such Subsidiaries; and (iii) the number and the
percentage of the outstanding shares of each such class owned directly or
indirectly by the applicable Company. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.
     (d) Except as set forth on Schedule 5.8(d) (as such Schedule may be updated
from time to time by the Borrower), there are no subscriptions, options,
warrants, or calls relating to any shares of any Companies’ Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Company or any of its respective
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Companies’ capital
Stock or any security convertible into or exchangeable for any such capital
Stock.
     5.9. Due Authorization; No Conflict.
     (a) The execution, delivery, and performance by Borrower of this Agreement
has been duly authorized by all necessary action on the part of Borrower.
     (b) The execution, delivery, and performance by Borrower of this Agreement
does not and will not (i) violate any provision of federal, national, state,
provincial or local law or regulation applicable to Borrower, the Governing
Documents of Borrower, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower, (ii) conflict with, result in a
breach of,

-32-



--------------------------------------------------------------------------------



 



or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of Borrower, including the Junior Notes,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s shareholders or any approval
or consent of any Person under any material contractual obligation of Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.
     (c) The execution, delivery, and performance by Borrower of this Agreement
does not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Authority, other than
consents or approvals that have been obtained and that are still in force and
effect.
     (d) This Agreement, and all other documents contemplated hereby, when
executed and delivered by Borrower will be the legally valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
     5.10. Litigation.
          Other than those matters disclosed on the SEC Reports, there are no
actions, suits, or proceedings pending or, to the best knowledge of Borrower,
threatened against the Companies, except for (a) matters that exist as of the
Closing Date that Borrower has no knowledge of, (b) matters that exist as of the
Closing Date that could not reasonably be expected to result in a Material
Adverse Change, (c) matters that are fully covered by insurance (subject to
customary deductibles), and (d) matters arising after the Closing Date that
reasonably could not be expected to result in a Material Adverse Change.
     5.11. No Material Adverse Change.
          All financial statements relating to the Companies that have been
delivered by Borrower to the Lender have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Companies’ financial condition as of the date thereof
and results of operations for the period then ended. There has not been a
Material Adverse Change with respect to the Companies since the date of the
latest financial statements submitted to the Lender pursuant to Section 6.2.
     5.12. Fraudulent Transfer.
     (a) the Companies taken as a whole are Solvent.
     (b) No transfer of property is being made by Borrower and no obligation is
being incurred by Borrower in connection with the transactions contemplated by
this

-33-



--------------------------------------------------------------------------------



 



Agreement with the intent to hinder, delay, or defraud either present or future
creditors of Borrower.
     5.13. Employee Benefits.
          None of the Companies nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.
     5.14. Environmental Condition.
          Except as set forth on Schedule 5.14 (as such Schedule may be updated
from time to time by the Borrower), (a) to Borrower’s knowledge, none of the
Companies’ properties or assets has ever been used by Companies, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of applicable Environmental Law, (b) to Borrower’s knowledge, none of
Companies’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) Borrower has never received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by the Companies, and (d) Borrower has never received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal or state governmental agency concerning any action or omission by
any Company resulting in the releasing or disposing of Hazardous Materials into
the environment.
     5.15. Brokerage Fees.
          Borrower has not utilized the services of any broker or finder in
connection with obtaining financing from the Lender under this Agreement and no
brokerage commission or finders fee is payable by Borrower in connection
herewith.
     5.16. Intellectual Property.
          Each Company owns, or holds licenses in, Intellectual Property that is
necessary to the conduct of its business as currently conducted. Attached hereto
as Schedule 5.16 (as such Schedule is updated within 30 days of the end of each
fiscal quarter of Borrower or more frequently as the Borrower may elect) is a
true, correct, and complete listing of all United States patents, patent
applications, registered trademarks, trademark applications, copyright
registrations, and copyright applications as to which each Company is the owner
and all material license agreements giving the Company the right to use third
party Intellectual Property. Except as set forth on Schedule 5.16 (as such
Schedule is updated within 30 days of the end of each fiscal quarter of Borrower
or more frequently as the Borrower may elect), all Intellectual Property owned
by any of the Companies or any of their Affiliates and which are related solely
to the Mortal Kombat Franchise are owned by MAG.
     5.17. Leases.

-34-



--------------------------------------------------------------------------------



 



          Companies enjoy peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating. All of such leases are valid and subsisting and no material default
by Companies exists under any of them.
     5.18. Intentionally Omitted.
     5.19. Complete Disclosure.
          All factual information (taken as a whole) furnished by or on behalf
of Borrower in writing to the Lender (including all information contained in the
Schedules hereto) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of Borrower in writing to
the Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Closing Date Projections
represented as of the date on which they were delivered to the Lender, and any
other Projections shall represent as of the date on which they are delivered to
the Lender, the Companies’ good faith best estimate of their future performance
for the periods covered thereby.
     5.20. Indebtedness.
          Set forth on Schedule 5.20 is a true and complete list of all
Indebtedness of each Company outstanding on the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and the principal terms thereof.
VI. AFFIRMATIVE COVENANTS.
          Borrower covenants and agrees that, until the Obligations have been
Paid in Full, Borrower shall do all of the following:
     6.1. Accounting System.
          Maintain a system of accounting that enables Borrower to produce
financial statements in accordance with GAAP and maintain records pertaining to
the Collateral that contain information as from time to time reasonably may be
requested by the Lender. Borrower also shall keep an inventory reporting system
that shows all additions, sales, claims, returns, and allowances with respect to
its Inventory.
     6.2. Company Reporting.
          Borrower shall deliver to Lender copies of all reports delivered to
the lender or its designee under and pursuant to the Secured Loan Facility.

-35-



--------------------------------------------------------------------------------



 



     6.3. Financial Statements, Reports, Certificates.
     Deliver to the Lender:
     (a) as soon as available, but in any event within 30 days (or 45 days in
the case of a month that is one of Borrower’s fiscal quarters or 90 days in the
case of a month that is the Borrower’s fiscal year end) after the end of each
month during each of Borrower’s fiscal years,
          (i) Borrower-prepared consolidated balance sheet, income statement,
and statement of cash flow covering Borrower’s and its Subsidiaries’ operations
during such period, and
          (ii) a certificate of Borrower signed by the chief financial officer
of Borrower to the effect that:
          (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
quarterly (or more frequent) adjustments for reserves for price protection,
warranties and returns consistent with past practices year-end audit
adjustments) and fairly present in all material respects the financial condition
of Borrower and its Subsidiaries, and
          (B) there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Companies have taken, are taking, or propose to take with respect thereto), and
     (b) as soon as available, but in any event within 90 days after the end of
each of Borrower’s fiscal years, consolidated financial statements of Borrower
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to the Lender and certified, without
any qualifications, by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),
     (c) as soon as available, but in any event prior to the start of each of
Borrower’s fiscal years,
          (i) copies of Borrower’s annual Projections which have been presented
to the Board of Directors of the Borrower, in form and substance (including as
to scope and underlying assumptions) satisfactory to the Lender, in its
discretion, for the forthcoming three years, year by year, and for the
forthcoming fiscal year, month by month, certified by Borrower and signed by the
chief financial officer of Borrower as being such Borrower’s good faith best
estimate of the financial performance of Borrower and its Subsidiaries during
the period covered thereby,

-36-



--------------------------------------------------------------------------------



 



          (ii) a copy of Capital Expenditure budget for the forthcoming year,
which budget shall be in the form and substance acceptable to the Lender, and
          (iii) a schedule of the projected release dates for videogames, which
schedule shall include for each videogame, the title of the game, the release
date, projected net sales by unit and projected net sales by quarter,
          (iv) a schedule of (A) the projected revenue by fiscal quarter
generated from the top 5 videogames to be sold by the Companies during the
upcoming fiscal year (or the top 5 videogames and Mortal Kombat if Mortal Kombat
is not in the top 5 videogames by revenue generated) and (B) the videogame
titles comprising 70% of projected total annual revenue from videogame sales
during the upcoming fiscal year,
     (d) as soon as available but in any event within 45 days after the end of
each month that is one of Borrower’s fiscal quarters (or within 90 days in the
case of a month that is the Borrower’s fiscal year end), revised annual
Projections (if any) which have been presented to the Board of Directors of the
Borrower, in form and substance (including as to scope and underlying
assumptions) satisfactory to the Lender, in its discretion, for the current
fiscal year, month by month, incorporating the actual results of all prior
months of such fiscal year as well as a comparison of actual year to date
results versus the Projections delivered for such fiscal year pursuant
Section 6.3(c) hereof,
     (e) as soon as Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that the Companies propose to take with respect thereto,
     (f) promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on any Company, notice of all
actions (including a copy of the relevant complaint), suits, or proceedings
brought by or against any Company before any Governmental Authority which,
(i) reasonably could be expected to result in a Material Adverse Change or
(ii) sets forth a claim that if the Government were to prevail would result in
monetary damages or loss to the Company in excess of $5,000,000
     (g) promptly upon delivery thereof, copies of any notice with respect to
redemption of the Junior Notes delivered by Borrower to any holder of the Junior
Notes,
     (h) as soon as Borrower has knowledge of or receipt of any notice from a
holder of a Junior Note with respect to a Redemption Date, telephonic and
telefacsimile or electronic mail notice thereof, and
     (i) upon the request of the Lender, any other report (including Accounts
reports) reasonably requested relating to the financial condition of the
Companies.

-37-



--------------------------------------------------------------------------------



 



          In addition to the financial statements referred to above, Borrower
agrees to deliver unaudited balance sheets and income statements prepared on a
consolidating basis and agree that no Subsidiary of Borrower (other than the
Australia Companies) will have a fiscal year different from that of Borrower.
Borrower agree to cooperate with the Lender to allow the Lender to consult with
its independent certified public accountants if the Lender reasonably requests
the right to do so and that, in such connection, its independent certified
public accountants are authorized to communicate with the Lender and to release
to the Lender whatever financial information concerning Borrower that the Lender
reasonably may request.
     6.4. Intentionally Omitted.
     6.5. Returns.
          Cause returns and allowances as between Companies and their Account
Debtors, to be on no less favorable basis to the Companies than in accordance
with the usual customary practices of Companies, as they exist at the time of
the execution and delivery of this Agreement.
     6.6. Maintenance of Properties.
          Maintain and preserve all of its properties which are necessary or
useful in the proper conduct to its business in good working order and
condition, ordinary wear and tear excepted, and comply at all times with the
provisions of all leases to which it is a party as lessee, so as to prevent any
loss or forfeiture thereof or thereunder.
     6.7. Taxes.
          Cause all assessments and taxes, whether real, personal, or otherwise,
due or payable by, or imposed, levied, or assessed against Companies, or any of
their respective assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will make timely payment or deposit of all tax payments and withholding taxes
required of it by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, provincial and federal income
taxes, and will, upon request, furnish the Lender with proof satisfactory to the
Lender indicating that the applicable Company has made such payments or
deposits.
     6.8. Insurance.
     (a) At Borrower’ expense, maintain insurance respecting Borrower and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation and directors and officers liability insurance. All such
policies of insurance shall be in such

-38-



--------------------------------------------------------------------------------



 



amounts and with such insurance companies as are reasonably satisfactory to the
Lender.
     (b) Borrower shall give the Lender prompt notice of any loss covered by
such insurance.
     6.9. Intentionally Omitted.
     6.10. Compliance with Laws.
          Comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, including the Fair Labor
Standards Act and the Americans With Disabilities Act (and, in each case, any
Canadian or United Kingdom equivalent, as the case may be, for each jurisdiction
in which such Company conducts business) and the PATRIOT Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.
     6.11. Leases.
          Pay when due all material rents and other material amounts payable
under any leases to which Borrower is a party or by which any of Borrower’s
properties and assets are bound, unless such payments are the subject of a
Permitted Protest.
     6.12. Existence.
          At all times preserve and keep in full force and effect Borrower’s
valid existence and good standing and any rights and franchises material to the
businesses of Borrower taken as a whole.
     6.13. Environmental.
          (a) Keep any property either owned or operated by Borrower free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to the
Lender documentation of such compliance which the Lender reasonably requests,
(c) promptly notify the Lender of any release of a Hazardous Material of any
reportable quantity from or onto property owned or operated by Borrower and take
any Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, and (d) promptly, but in any event
within 5 days of its receipt thereof, provide the Lender with written notice of
any of the following: (i) notice that an Environmental Lien has been filed
against any of the real or personal property of Borrower, (ii) commencement of
any Environmental Action or notice that an Environmental Action will be filed
against Borrower, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

-39-



--------------------------------------------------------------------------------



 



     6.14. Disclosure Updates.
          Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof, notify the Lender if any written information, exhibit, or
report furnished to the Lender contained any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the affect of amending or modifying this Agreement or any of
the Schedules hereto.
     6.15. Intentionally Omitted.
     6.16. Intentionally Omitted.
     6.17. Registration of Intellectual Property.
          File, within 60 days after any the initial date of sale any videogame
by any Company to any non-Affiliate, appropriate documents to cause the
software, trademarks and other Intellectual Property associated with such
videogame (other than intellectual property not material or integral to the
operation or value of such videogame) released by a Company for sale to its
customers to be registered in the appropriate federal filing office.
     6.18. Mortal Kombat Intellectual Property.
          Cause all copyrights, trademarks, patents and other Intellectual
Property owned by any of the Companies or any of their Affiliates and which is
related solely to the Mortal Kombat Franchise to be owned by MAG including but
not limited to obtaining such assignments from independent consultants and such
other assignments of copyright rights as may be required under the “Work for
Hire” doctrine under United States Copyright law.
     6.19. Excess Cash.
     (a) Unless otherwise agreed by the Lender, in the event that the aggregate
outstanding principal amount of all “Term Loans” and “Advances” under and as
defined in the Secured Loan Facility plus the aggregate outstanding principal
amount of all “Advances” under and as defined in the Unsecured Loan Facility
shall equal or exceed $40,000,000 as of the close of business on the Business
Day immediately preceding the last Business Day of any calendar week (each such
day, a “Testing Date”), on or before the close of business on the Business Day
following such Testing Date the Borrower shall issue instructions to each
depository bank or other financial institution at which the Borrower or any of
its Subsidiaries maintains deposit accounts (other than deposit accounts
maintained in Japan or Australia and excluding any amounts on deposit to cash
collateralize any letter of credit reimbursement obligations) to cause an amount
equal to any excess in increments of $1,000,000 of:

-40-



--------------------------------------------------------------------------------



 



     (i) the then available cash balances in such accounts as of such Testing
Date after giving effect to all receipts and other payments due or owing to or
from such accounts, over
     (ii) $10,000,000
to be transferred to the Lender’s Account on or before the Business Day after
such Testing Date (or, in the case of funds transferred from an account located
outside of the United States, the second Business Day after such Testing Date)
for application to the outstanding Obligations hereunder in accordance with the
terms hereof; provided that after giving effect to such application the
aggregate outstanding principal amount of the Advances hereunder shall not be
less than $10,000,000.
VII. NEGATIVE COVENANTS.
          Borrower covenants and agrees that, until the Obligations have been
Paid in Full, Borrower will not, and will not permit any Company or Foreign
Company to, do any of the following:
     7.1. Indebtedness.
     Create, incur, assume, suffer to exist, guaranty, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except:
     (a) Indebtedness evidenced by this Agreement;
     (b) Indebtedness set forth on Schedule 5.20;
     (c) Permitted Purchase Money Indebtedness;
     (d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in the Lender’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower, any Foreign Company’s or any Company’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the then extant principal amount of, or interest rate with
respect to, the Indebtedness so refinanced, renewed, or extended or add one or
more of the Foreign Companies or Companies as liable with respect thereto if
such additional Foreign Companies or Companies, as applicable, were not liable
with respect to the original Indebtedness, (iii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions, that, taken as a whole, are materially more burdensome or
restrictive to the applicable Foreign Company or the applicable Company, (iv) if
the Indebtedness that is refinanced, renewed, or extended was subordinated in
right of payment to the Obligations, then the terms and conditions

-41-



--------------------------------------------------------------------------------



 



of the refinancing, renewal, or extension Indebtedness must be include
subordination terms and conditions that are at least as favorable to the Lender
as those that were applicable to the refinanced, renewed, or extended
Indebtedness, and (v) the Indebtedness that is refinanced, renewed, or extended
is not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, or extended;
          (e) endorsement of instruments or other payment items for deposit;
          (f) Indebtedness composing Permitted Investments;
          (g) Indebtedness of a Target existing on the date of a Permitted
Acquisition is consummated (but not incurred in connection with such Permitted
Acquisition) to the extent such Indebtedness was permitted in connection with
such Permitted Acquisition;
          (h) Indebtedness consisting of an obligation of Borrower to issue
common stock as the purchase price in connection with a Permitted Acquisition;
          (i) Indebtedness consisting of the Junior Notes;
          (j) Lease payment obligations incurred in connection with the Sale
Leaseback Transaction;
          (k) Indebtedness in respect of Hedge Agreements designed to hedge
against fluctuations in interest rates and exchange rates incurred in the
ordinary course of business and consistent with prudent business practice, so
long as a hedging program related thereto has been approved by the Board of
Directors of the Borrower;
          (l) Indebtedness pursuant to the Unsecured Loan Facility and the
Secured Loan Documents;
          (m) Indebtedness owed to the Borrower or any of its Subsidiaries;
          (n) Indebtedness under performance bonds, surety bonds and letter of
credit obligations to provide security for worker’s compensation claims and
Indebtedness in respect of bank overdrafts not more than two days overdue, in
each case, incurred in the ordinary course of business;
          (o) to the extent the same constitutes Indebtedness, obligations in
respect of net capital adjustments and/or earn-out arrangements permitted
pursuant to a purchase or acquisition otherwise permitted under this Agreement;
          (p) Indebtedness of Borrower or any of its Subsidiaries owing to the
seller in any purchase or acquisition otherwise permitted under this Agreement;

-42-



--------------------------------------------------------------------------------



 



          (q) to the extent constituting Indebtedness, indemnification
obligations and other similar obligations of Borrower and its Subsidiaries in
favor of directors, officers, employees, consultants or agents of Borrower or
any of its Subsidiaries extended in the ordinary course of business;
          (r) guarantees with respect to payment obligations of Borrower or any
Subsidiary; and
          (s) Indebtedness owing to insurance companies to finance insurance
premiums incurred in the ordinary course of business.
     7.2. Liens.
          Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness, after-acquired
property that is affixed or incorporated into the property covered by such Lien
and the proceeds thereof).
     7.3. Restrictions on Fundamental Changes.
     (a) Effect any merger, consolidation, reorganization, or recapitalization,
or reclassify its outstanding Stock.
     (b) Except for Permitted Acquisitions, acquire all or substantially all of
the business of any Person.
     (c) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
     (d) Convey, sell, lease, license, assign, transfer, or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its assets.
     Notwithstanding the foregoing, nothing in this Section 7.3 shall restrict
any of the following:
          (i) any Subsidiary of Borrower may merge into or consolidate with
Borrower or any other Subsidiary of Borrower; provided that in the case of any
such merger or consolidation to which Borrower is a party, Borrower shall be the
surviving entity;
          (ii) as part of any Permitted Acquisition, Borrower or any Subsidiary
of Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that in the case

-43-



--------------------------------------------------------------------------------



 



of any such merger or consolidation to which Borrower is a party, Borrower shall
be the surviving entity;
          (iii) as part of any sale or other disposition permitted under this
Agreement, any Subsidiary of Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
and
          (iv) upon prior notice to the Lender, any Subsidiary of Borrower may
liquidate or dissolve if Borrower determines in good faith that such liquidation
or dissolution is in the best interest of Borrower and is not materially
disadvantageous to the Lender;
     7.4. Disposal of Assets.
          Other than Permitted Dispositions, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of the assets (including any
Capital Stock of any Subsidiary) of any Foreign Company or any Company.
     7.5. Change Name.
          Change Borrower’s name, any Foreign Company’s name or any Company’s
name, FEIN, organizational identification number, state or nation of
organization, or organizational identity; provided, however, that (a) a Company
(other than German Company) may change its name upon at least 30 days prior
written notice by Borrower to the Lender of such change and (b) German Company
may change its name upon prior written notice by Borrower to the Lender of such
change.
     7.6. Nature of Business.
          Make any change in the principal nature of its business.
     7.7. Prepayments and Amendments.
          Except in connection with a refinancing permitted by Section 7.1(d),
          (a) prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Company, other than the Obligations in accordance with this
Agreement, the Unsecured Loan Facility or the Secured Loan Documents, or
          (b) directly or indirectly, amend, modify, alter, increase, or change
any of the material terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 7.1(b) or (c) or the Junior Notes.
     7.8. Change of Control.
          Cause, permit, or suffer, directly or indirectly, any Change of
Control.

-44-



--------------------------------------------------------------------------------



 



     7.9. Consignments.
          Consign any of its Inventory or sell any of its Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale;
provided that Midway and any Foreign Company may consign Inventory with a value
(based upon the cost of such Inventory to Midway or the applicable Foreign
Company) not to exceed $1,000,000 in the aggregate at any time.
     7.10. Distributions.
          Other than distributions or declaration and payment of dividends by a
Foreign Company or a Company to any Company (other than Borrower), make any
distribution or declare or pay any dividends (in cash or other property, other
than Common stock) on, or purchase, acquire, redeem, or retire any Foreign
Company’s or any Company’s Stock, of any class, whether now or hereafter
outstanding; provided that a Foreign Company or any Company may make any
distribution or declaration and payment of dividends to Borrower to allow
Borrower to (a) immediately make regularly scheduled payments of interest on the
Junior Notes, in each case so long as after giving effect thereto no Event of
Default exists, (b) on a Redemption Date, redeem Junior Notes redeemable on such
Redemption Date, in each case so long as after giving effect thereto, no Event
of Default exists (provided that no such distribution or dividend shall be made
prior to one Business Day prior to the Redemption Date), (c) immediately pay
when due taxes owing by Borrower to any Governmental Authority, (d) make any
payment due or owing hereunder or with respect to the Unsecured Loan Facility,
and (e) maintain cash not to exceed $7,500,000 at any time for the purpose of
paying ordinary course expenses (which expenses shall not include the
obligations set forth in clause (a), (b), (c) or (d) of this proviso).
     7.11. Accounting Methods.
          Modify or change its fiscal year or their method of accounting (other
than as may be required to conform to GAAP or SEC) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Companies’ or Foreign Companies’ accounting records without said
accounting firm or service bureau agreeing to provide the Lender information
regarding Companies’ or Foreign Companies’ financial condition.
     7.12. Investments.
          Except for Permitted Investments, directly or indirectly, make or
acquire any Investment, or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
     7.13. Transactions with Affiliates.
          Except as set forth in Schedule 7.13, directly or indirectly enter
into or permit to exist any transaction with any Affiliate (other than a
wholly-owned Subsidiary of the

-45-



--------------------------------------------------------------------------------



 



Borrower) of any Foreign Company or any Company except for transactions that are
in the ordinary course of Companies’ business, upon fair and reasonable terms
and that are no less favorable to any Foreign Company or Companies, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate.
     7.14. Suspension.
          Cease to maintain the home video game business as its principal
business.
     7.15. Compensation.
          For all time periods after Borrower ceases to be a reporting company
under the Securities Exchange Act of 1934, increase the annual fee or
per-meeting fees paid to the members of its Board of Directors during any year
by more than 15% over the prior year; pay or accrue total cash compensation,
during any year, to its officers and senior management employees in an aggregate
amount in excess of 115% of that paid or accrued in the prior year.
     7.16. Use of Proceeds.
          Use the proceeds of the Advances for any purpose other than (a) on the
Closing Date, to pay transactional fees, costs, and expenses incurred in
connection with this Agreement and the transactions contemplated hereby and
thereby, and (b) thereafter, consistent with the terms and conditions hereof,
for its lawful and permitted purposes. For the avoidance of doubt, the Borrower
shall not use the proceeds of any Advance to repay any principal amount owing in
respect of the Junior Notes without the prior consent of the Lender.
     7.17. Intentionally Omitted.
     7.18. Financial Covenant.
          (a) Make Capital Expenditures in any fiscal year in excess of
$10,000,000.
     7.19. Subsidiaries.
          Except in connection with a Permitted Acquisition, establish, create
or acquire any new Subsidiary without the Lender’s prior written consent.
     7.20. Copyrights.
          Register with the applicable federal filing office or other
appropriate registry (a) any works protectable by copyrights (including the
initial versions thereof and all derivative works based thereon) or (b) any
changes to copyrights that have already been registered by such Person with the
applicable federal filing office, unless, in each case, Borrower shall provide
at least 15 days prior written notice to the Lender of any such registration.

-46-



--------------------------------------------------------------------------------



 



VIII. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1. If Borrower fails to pay when due and payable or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender,
reimbursement of Lender Expenses, or other amounts constituting Obligations);
     8.2. If Borrower:
          (a) fails or neglects to perform, keep, or observe any term,
provision, covenant, or agreement contained in Sections 2.7, 3.2, 6.8, 6.12,
6.15, 6.17, 6.18, 6.19 and 7.1 through 7.20 of this Agreement;
          (b) fails or neglects to perform, keep, or observe any term,
provision, covenant, or agreement contained in Sections 6.2 6.3, 6.5, 6.6, 6.7,
6.10, 6.11, and 6.14 of this Agreement and such failure continues for a period
of 5 Business Days; or
          (c) fails or neglects to perform, keep, or observe any other term,
provision, covenant, or agreement contained in this Agreement (giving effect to
any grace periods, cure periods, or required notices, if any, expressly provided
hereunder), in each case, other than any such term, provision, covenant, or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of 10 Business Days;
provided that, during any period of time that any such failure or neglect
referred to in this paragraph exists, even if such failure or neglect is not yet
an Event of Default, Lender shall be relieved of its obligation to extend credit
hereunder;
     8.3. If any material portion of any Company’s assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person;
     8.4. If an Insolvency Proceeding is commenced by any Company;
     8.5. If an Insolvency Proceeding is commenced against any Company, and any
of the following events occur: (a) the applicable Company consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted; provided, however, that,
during the pendency of such period, the Lender shall be relieved of its
obligations to extend credit hereunder, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 45 calendar days of the date of
the filing thereof; provided, however, that, during the pendency of such period,
the Lender shall be relieved of its obligation to extend credit hereunder,
(d) an interim trustee, administrator, receiver or other similar officer is
appointed to take possession of all or any

-47-



--------------------------------------------------------------------------------



 



substantial portion of the properties or assets of, or to operate all or any
substantial portion of the business of, any Company, or (e) an order for relief
shall have been entered therein;
     8.6. If any Company is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;
     8.7. If a notice of Lien, levy, or assessment is filed of record with
respect to any Company’s assets by the United States, Canada or the UK, or any
department, agency, or instrumentality thereof, or by any state, province,
county, municipal, or governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a Lien, whether
choate or otherwise, upon any Company’s assets and the same is not paid before
such payment is delinquent;
     8.8. If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of any Company’s properties or assets;
     8.9. If any Company has breached any Platform License with respect to a
Material Videogame (a “Material Platform License”) which breach has not been
cured after notice to such Company and the expiration of any applicable cure
period pursuant to the terms of such Material Platform License or a Material
Platform License is terminated; if Borrower has breached a license (other than a
license not material or integral to the operation or value of a Material
Videogame) associated with a Material Videogame (a “Material Videogame License”)
which breach has not been cured after notice to such Company and the expiration
of any applicable cure period pursuant to the terms of such Material Videogame
License or a Material Videogame License is terminated; if there is a default in
any material agreement to which any Company is a party (including the Junior
Notes, the Secured Loan Facility and the Unsecured Loan Facility) and such
default has not been cured after the notice thereof and the expiration of any
applicable cure period and thereafter results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of the
applicable Company’s payment obligations thereunder, or to terminate such
agreement;
     8.10. If Borrower makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;
     8.11. If any misstatement or misrepresentation in any material respects
exists now or hereafter in any warranty, representation, statement, or Record
made to the Lender by any Company, or any officer, employee, agent, or director
of any Company;
     8.12. Intentionally omitted;
     8.13. Intentionally omitted;
     8.14. Any provision of hereunder shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower, or a proceeding shall be commenced by Borrower, or by any
Governmental Authority having

-48-



--------------------------------------------------------------------------------



 



jurisdiction over Borrower, seeking to establish the invalidity or
unenforceability thereof, or Borrower shall deny that it has any liability or
obligation purported to be created under any Loan Document; or
     8.15. If the common Stock of Borrower or any Stock into which the Junior
Notes are convertible is neither listed for trading on a U.S. national
securities exchange nor quoted on the Nasdaq National Market.
IX. THE LENDER’S RIGHTS AND REMEDIES.
     9.1. Rights and Remedies.
          Subject to the provisions of Section 2.7, upon the occurrence, and
during the continuation, of an Event of Default, the Lender may do any one or
more of the following, all of which are authorized by Borrower:
          (a) Declare all Obligations immediately due and payable;
          (b) Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement;
          (c) Terminate this Agreement as to any future liability or obligation
of the Lender.
     9.2. Remedies Cumulative.
          The rights and remedies of the Lender under this Agreement and all
other agreements shall be cumulative. The Lender shall have all other rights and
remedies not inconsistent herewith as provided by law, or in equity. No exercise
by the Lender of one right or remedy shall be deemed an election, and no waiver
by the Lender of any Event of Default shall be deemed a continuing waiver. No
delay by the Lender shall constitute a waiver, election, or acquiescence by it.
X. TAXES AND EXPENSES.
          If Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, the Lender, in its sole
discretion and without prior notice to Borrower, may do any or all of the
following: (a) make payment of the same or any part thereof, (b) set up such
reserves in Borrower’s Loan Account as the Lender deems necessary to protect the
Lender from the exposure created by such failure, or (c) in the case of the
failure to comply with Section 6.8 hereof, obtain and maintain insurance
policies of the type described in Section 6.8 and take any action with respect
to such policies as the Lender deems prudent. Any such amounts paid by the
Lender shall constitute Lender Expenses and any such payments shall not
constitute an agreement by the Lender to make similar payments in the future or
a waiver by the Lender of

-49-



--------------------------------------------------------------------------------



 



any Event of Default under this Agreement. The Lender need not inquire as to, or
contest the validity of, any such expense, tax, or Lien and the receipt of the
usual official notice for the payment thereof shall be conclusive evidence that
the same was validly due and owing.
XI. WAIVERS; INDEMNIFICATION.
     11.1. Demand; Protest; etc.
          To the fullest extent permitted by law and except as otherwise
provided hereunder, Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guaranties at any time held by the Lender on
which Borrower may in any way be liable.
     11.2. Intentionally omitted.
     11.3. Indemnification.
          Subject to the provisions of Section 2.7, Borrower shall pay,
indemnify, defend, and hold the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other costs and
expenses actually incurred in connection therewith (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement or the transactions contemplated hereby or the monitoring of
Borrower’s compliance with the terms hereof, and (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, or the use
of the proceeds of the credit provided hereunder or the use and registration or
attempted registration of the Intellectual Property subject to this Agreement
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto (all the
foregoing, collectively, the “Indemnified Liabilities”). The foregoing to the
contrary notwithstanding, Borrower shall have no obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

-50-



--------------------------------------------------------------------------------



 



XII. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands by
Borrower or the Lender to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or the Lender, as applicable, may designate to each
other in accordance herewith), or telefacsimile to Borrower or to the Lender, as
the case may be, at its address set forth below:

         
 
  If to Borrower:   MIDWAY GAMES INC.
 
      2704 West Roscoe Street
 
      Chicago, Illinois 60618
 
      Attn: Chief Financial Officer and General Counsel
 
      Fax No. 773-961-2299
 
       
 
  with copies to:   SIDLEY AUSTIN LLP
 
      One South Dearborn Street
 
      Chicago, Illinois 60603
 
      Attn: Robert J. Lewis, Esq.
 
      Fax No. 312-853-7036
 
       
 
  If to the Lender:   NATIONAL AMUSEMENTS, INC.
 
      200 Elm Street
 
      Dedham MA 02026
 
      Attn: Jerome Magner,
 
      Fax No. (781) 329-5175
 
      with copies to:
 
      Attn: Vice President, Richard Sherman
Fax No. (781) 461-2955
with copies to:
 
      Attn.: Tad Jankowski, General Counsel
 
      Fax No. (781) 461-1412

-51-



--------------------------------------------------------------------------------



 



         
 
  with copies to:   NORDQUIST & STERN PLLC
 
      909 Third Avenue, Fifth Floor
 
      New York, NY 10022
 
      Attn: Sandra Stern
 
      Ph. (212) 207-8150
 
      Fax No. (212) 223-3406
 
       
 
      and
 
       
 
      Each designee notified by the Lender to the Borrower in advance in
writing.

          The Lender and Borrower may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party. All notices or demands sent in accordance with this Section 12
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail.
XIII. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
               (b) EACH PARTY TO THIS AGREEMENT SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF (1) THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK,
STATE OF ILLINOIS AND (2) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK (OR TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT), FOR PURPOSES OF
ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN IN AN INCONVENIENT FORUM.

-52-



--------------------------------------------------------------------------------



 



          BORROWER AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR OUT OF
ANY OF THE OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. COMPANIES AND THE LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
XIV. ASSIGNMENTS; SUCCESSORS.
     14.1. Assignments.
          (a) The Lender may assign and delegate to any assignee (an “Assignee”)
that is an Eligible Transferee all, but not less than all, of the Obligations,
the Commitment and the other rights and obligations of the Lender hereunder;
provided, however, that Borrower may continue to deal solely and directly with
the Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower by the Lender and the Assignee, and (ii) the Lender and its Assignee
have delivered to Borrower an Assignment and Acceptance. Anything contained
herein to the contrary notwithstanding, the payment of any fees shall not be
required and the Assignee need not be an Eligible Transferee if such assignment
is in connection with any merger, consolidation, sale, transfer, or other
disposition of all or any substantial portion of the business or loan portfolio
of the Lender.
          (b) From and after the date that the Lender notifies the Borrower that
it has received an executed Assignment and Acceptance, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of the Lender hereunder, and
(ii) the Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 11.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of the Lender’s rights and
obligations under this Agreement, the Lender shall cease to be a party hereto),
and such assignment shall effect a novation between Borrower and the Assignee;
provided, however, that nothing contained herein shall release the Lender from
obligations that survive the termination of this Agreement, including the
Lender’s obligations under Section 17.8 of this Agreement.

-53-



--------------------------------------------------------------------------------



 



          (c) By executing and delivering an Assignment and Acceptance, the
Lender and the Assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (1) other than as provided in such Assignment
and Acceptance, the Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document furnished pursuant hereto, (2) the Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Companies or the performance or observance by Borrower of
any of their obligations under this Agreement or any other Loan Document
furnished pursuant hereto, (3) such Assignee confirms that it has received a
copy of this Agreement, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (4) such Assignee will, independently and
without reliance upon the Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement, (5) such Assignee agrees
that it will perform all of the obligations which by the terms of this Agreement
are required to be performed by it as the Lender and (6) such Assignee expressly
agrees to the terms of Section 2.7.
          (d) Immediately upon the Lender’s receipt of the fully executed
Assignment and Acceptance (with a copy to the Borrower), this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee.
          (e) Intentionally omitted.
          (f) In connection with any such assignment or proposed assignment, the
Lender may, subject to the provisions of Section 17.8, disclose all documents
and information which it now or hereafter may have relating to Borrower and its
respective businesses.
     14.2. Successors.
          This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Borrower
may not assign this Agreement or any rights or duties hereunder without the
Lender’s prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lender shall release Borrower
from its Obligations. The Lender may assign this Agreement and its rights and
duties hereunder pursuant to Section 14.1 hereof and, except as expressly
required pursuant to Section 14.1 hereof, no consent or approval by Borrower is
required in connection with any such assignment.
XV. AMENDMENTS; WAIVERS.

-54-



--------------------------------------------------------------------------------



 



     15.1. Amendments and Waivers.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the Lender
and Borrower and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     15.2. Intentionally Omitted.
     15.3. No Waivers; Cumulative Remedies.
          No failure by the Lender to exercise any right, remedy, or option
under this Agreement or, any other Loan Document, or delay by the Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Lender
will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by the Lender on any occasion shall affect or
diminish the Lender’s rights thereafter to require strict performance by
Borrower of any provision of this Agreement. The Lender’s rights under this
Agreement will be cumulative and not exclusive of any other right or remedy that
the Lender may have.
XVI. Intentionally Omitted.
XVII. GENERAL PROVISIONS.
     17.1. Effectiveness.
          This Agreement shall be binding and deemed effective when executed by
Borrower and the Lender.
     17.2. Section Headings.
          Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
     17.3. Interpretation.
          Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed or resolved against the Lender or Borrower, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
     17.4. Severability of Provisions.

-55-



--------------------------------------------------------------------------------



 



          Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
     17.5. Amendments in Writing.
          This Agreement only can be amended by a writing in accordance with
Section 15.1.
     17.6. Counterparts; Telefacsimile Execution.
          This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.
     17.7. Revival and Reinstatement of Obligations.
          If the incurrence or payment of the Obligations by Borrower or the
transfer to the Lender of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lender is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender related thereto, the liability of
Borrower automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
     17.8. Confidentiality.
          The Lender agrees that material, non-public information regarding
Borrower, its operations, assets, and existing and contemplated business plans
shall be treated by the Lender in a confidential manner, and shall not be
disclosed by the Lender to Persons who are not parties to this Agreement,
except: (a) to attorneys for and other advisors, accountants, auditors, and
consultants to the Lender, (b) to Subsidiaries and Affiliates of the Lender,
provided that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.8, (c) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (d) as may be agreed to in

-56-



--------------------------------------------------------------------------------



 



advance by Borrower or its Subsidiaries or as required by any Governmental
Authority pursuant to any subpoena or other legal process, (e) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by the Lender), (f) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of the Lender’s
interest under this Agreement, provided that any such assignee, prospective
assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement. The
provisions of this Section 17.8 shall survive the payment in full of the
Obligations. Anything contained herein or in any other Loan Document to the
contrary notwithstanding, the obligations of confidentiality contained herein
and therein, as they relate to the transactions contemplated hereby, shall not
apply to the federal tax structure or federal tax treatment of such
transactions, and each party hereto (and any employee, representative, or Lender
of any party hereto) may disclose to any and all Persons, without limitation of
any kind, the federal tax structure and federal tax treatment of such
transactions (including all written materials related to such tax structure and
tax treatment). The preceding sentence is intended to cause the transactions
contemplated hereby to not be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
IRC, and shall be construed in a manner consistent with such purpose. In
addition, each party hereto acknowledges that it has no proprietary or exclusive
rights to the tax structure of the transactions contemplated hereby or any tax
matter or tax idea related thereto.
     17.9. Integration.
          This Agreement reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the Closing Date.
     17.10. Intentionally omitted.
[Signature pages to follow.]

-57-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

                  MIDWAY GAMES INC.,     a Delaware corporation
 
           
 
  By   /s/ Ryan O’Desky    
 
  Title  
 
Interim CFO    

Unsecured Subordinated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  NATIONAL AMUSEMENTS, INC.,     a Maryland corporation, as
Lender
 
           
 
  By:   /s/ Richard J. Sherman    
 
           
 
  Title:   Vice President    
 
           

Unsecured Subordinated Loan Agreement Signature Page

 